Exhibit Certification of Chief Executive and Financial Officer of Monument Resources, Inc. Pursuant to 18 U.S.C. 1350 I, A.G. Foust, certify that: In connection with the Quarterly Report on Form 10-QSB of Monument Resources, Inc. (the “Company”) for the period ended March 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, A.G. Foust, Chief Executive and Financial Officer of the Company, certify pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the
